Citation Nr: 0525594	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
February 1984.  The veteran also served in the Florida Army 
National Guard from February 1984 to December 2000, with 
periods of active duty for training (ACDUTRA) throughout that 
time period.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.  In November 2004, the 
Board remanded the claim for further development.  

The veteran testified before the undersigned Veterans Law 
Judge in July 2004 at a Travel Board Hearing sitting at St. 
Petersburg, Florida.  The hearing transcript has been 
associated with the claims file.

The Board notes that in a VA Form 21-4138, Statement in 
Support of Claim, dated in February 2005, the veteran 
indicated his desire to initiate a claim of entitlement to 
service connection for an eye condition.  It is unclear to 
the Board whether any action has been taken on this claim.  
Therefore, it is referred to the RO for appropriate 
consideration. 

FINDING OF FACT

The veteran's hypertension has not been medically linked to 
disease or injury incurred or aggravated while on active duty 
or active duty for training.

CONCLUSION OF LAW

The veteran's hypertension was not incurred or aggravated in 
his active duty service or his active duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for hypertension.  In this context, 
the Board notes that a substantially complete application was 
received in July 2001.  In September 2001, prior to its 
adjudication of this claim, the AOJ provided notice to the 
claimant regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  In January 2005, during the course of 
the appeal, the veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  Thus, the 
Board finds that the content and timing of the September 2001 
notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Service medical 
records for the veteran's active duty and National Guard 
service have been secured.  Identified relevant private and 
VA treatment records have been retrieved.  

The Board notes that the veteran has not been medically 
evaluated in conjunction with his claim.  The Board is 
required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of a current disability, establishes that the 
veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 C.F.R. 
§ 3.159(c)(4) (2004); see also Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003).   In this case, while it is 
evident that the veteran has a current disability, the record 
does not establish that the veteran suffered any disease 
while on active duty.  Nor is there evidence that the 
veteran's current disability is associated with his service.  
Therefore, a medical opinion need not be sought. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.


Service Connection

The veteran contends that he is entitled to service 
connection for hypertension based on his active duty, or 
alternatively, based on his National Guard duty.  He has 
stated that he experienced headaches while in active service 
which were a precursor to hypertension.  He also has 
indicated that because he was diagnosed with hypertension 
while he was a member of the National Guard, he is entitled 
to service connection for it. 

Service connection may be established for disability 
resulting from injury or disease incurred in active duty 
service or for a preexisting injury or disease that was 
aggravated by service.  38 U.S.C.A. § 1131.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Referable to service in the National Guard or Reserve, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA).  It may also 
be granted for injury incurred or aggravated while performing 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1131 (West 2002).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within one year of 
separation from service.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Hypertension is a chronic disease subject to 
presumptive service connection.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

In this case, active duty service medical records include the 
veteran's August 1980 entrance examination, at which time his 
blood pressure was measured at 118/60.  On his subjective 
report of medical history, the veteran reported frequent 
headaches.  The examiner noted that the veteran reported his 
headaches were relieved with aspirin.  The balance of the 
active duty records are negative for treatment of headaches 
or high blood pressure, and pertain to treatment not relevant 
to the issue on appeal.

Although there is no separation examination of record for 
this veteran who left active duty in February 1984, there is 
a March 1984 entrance examination for the National Guard.  
The veteran's blood pressure was 124/68.  He denied 
experiencing headaches.  Records document normal blood 
pressure readings in February 1988 (100/60) and September 
1991 (110/80).  The veteran's May 1996 periodic examination, 
however, reports a reading of 148/96, although no diagnosis 
of hypertension was made.  The veteran's blood pressure was 
the same at his next periodic exam, in May 1997.  Records in 
the interim did not indicate treatment for hypertension.  A 
note in December 2000, however, does indicate that the 
veteran had a history of elevated blood pressure readings.  
The National Guard records are negative for complaints or 
treatment of headaches. 

Concurrent with the veteran's National Guard service are VA 
outpatient records, dated from November 1985 to January 2005.  
These reveal normal blood pressure readings in November 1985 
(118/74), March 1988 (114/70), August 1988 (116/72), and 
March 1989 (100/70).  In September 1998, however, the 
veteran's blood pressure was 150/80, 156/96, 166/100, and 
168/88.  The balance of the treatment records from that date 
on confirm a diagnosis of hypertension that is controlled by 
medication. 

Because there is no indication during the veteran's active 
duty service (November 1980 to February 1984) of complaints, 
treatment, or diagnosis of hypertension, service connection 
based on that period of service is not warranted.  While the 
Board accepts that the veteran remembered experiencing 
headaches while on active duty, his assertion that this was 
because of hypertension can be afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  Although the 
veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to etiology and a 
medical diagnosis competent.  Furthermore, the two available 
readings for this time period, in August 1980 and March 1984, 
indicate normal blood pressure.  There is simply no evidence 
that the veteran experienced signs or symptoms of the disease 
of hypertension while on active duty. 

The presumption for chronic diseases is applicable when the 
disease manifests within one year of separation from active 
duty.  In this case, the veteran separated from service in 
February 1984.  The first symptom of hypertension of record 
is a periodic exam dated in May 1996.  This falls outside of 
the presumptive period; therefore, the presumption does not 
apply. 

Regarding the veteran's National Guard service, the Board 
reiterates that to establish service connection for 
disability resulting from disease, there must be evidence 
that the disease was incurred in, or aggravated while 
performing, active duty for training.  Though the veteran has 
several periods of documented ACDUTRA, the record does not 
indicate that treatment for, or a diagnosis of, hypertension 
was proffered while he was on these active training missions.  
High blood pressure readings were noted as part of periodic 
exams, but these are not considered active duty for training.  
Due to the lack of evidence that the veteran's hypertension 
was incurred or aggravated during his periods of ACDUTRA, 
service connection cannot be established for his period of 
National Guard service. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim; therefore, the benefit of the 
doubt provision does not apply.


ORDER

 Entitlement to service connection for hypertension is 
denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


